Citation Nr: 1621284	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-14 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1967, to include service in the Republic of Vietnam for which he was awarded the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2010, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in March 2013, when it was remanded for further development, to include obtaining an additional VA examination and opinion on employability.  A VA examination was obtained in August 2013 with an addendum opinion in September 2014.  Although there was not strict compliance with the entirety of the remand instructions, in light of a recent change in the legal landscape, the opinions obtained were sufficient to render a decision in this matter.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (the ultimate responsibility for a determination on the question of whether TDIU is warranted rests with the adjudicator and not with a medical examiner).  As such, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran's service-connected disabilities consist of posttraumatic stress disorder (PTSD), rated as 70 percent disabling; anatomical loss of left eye, rated as 40 percent disabling; left hand shell fragment wound, rated as 10 percent disabling; left maxillary zygomatic area fracture with mild disfigurement, rated as 10 percent disabling; epiphora associated with anatomical loss of left eye, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left middle finger unfavorable ankylosis, rated as 10 percent disabling; and left ear hearing loss and scar over left eye, both rated as 0 percent disabling; his combined disability rating is 90 percent.

2. The Veteran's service-connected disabilities are not shown to preclude him from obtaining and maintaining reasonably gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In May 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.   

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in February 2010, March 2010, and April 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As mentioned above, the March 2013 remand included directives to obtain additional opinions, including a social survey which was completed in April 2013, and an opinion regarding the aggregate effects of the Veteran's multiple service-connected disabilities on his employability.  Since the date of that remand, there has been a change in the legal landscape by which the ultimate responsibility for determining the effects of disabilities on the question of employability rests with the adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA [adjudicator], not a medical examiner."); see also Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) (holding that a vocational assessment is "not invariably required" to evaluate a veteran's education and experience).  Therefore, the Board finds that the April 2013 VA examination and opinion is adequate and provides sufficient information for an informed adjudication, despite the fact that no opinion on the aggregate effects of all of the Veteran's service-connected disabilities was provided.

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities consist of PTSD, rated as 70 percent disabling; anatomical loss of left eye, rated as 40 percent disabling; left hand shell fragment wound, rated as 10 percent disabling; left maxillary zygomatic area fracture with mild disfigurement, rated as 10 percent disabling; epiphora associated with anatomical loss of left eye, rated as 10 percent disabling; tinnitus, rated as 
10 percent disabling; left middle finger unfavorable ankylosis, rated as 10 percent disabling; and left ear hearing loss and scar over left eye, both rated as 0 percent disabling; his combined disability rating is 90 percent.  As such, the Veteran clearly meets the requirement of a combined rating of 70 percent or higher with one disability rated at 40 percent or higher.  The question remaining before the Board is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.

The record shows that the Veteran attended business college and worked at a private corporation for 15 years.  When that business closed, he began working for VA and eventually retired after 24 years, 22 of them as a Veterans Service Representative (VSR) reviewing claims for benefits, and 2 of them as a field representative, meeting with veterans and their families with respect to their claims.  (See April 2013 Social Survey report.)  

At the VA mental health examination in March 2010 the Veteran reported being constantly aware of people around him but doing "okay" in crowds since his retirement.  He stated that he had retired when he became eligible due to his age because he didn't really want to go to work anymore, a feeling which he attributed to his psychiatric disability.  He didn't want to reapply for an office position because he had done so well the prior year and just retired instead.  He stated that he was having trouble doing his job as a field examiner because he had a terrible attitude towards people who didn't see combat and he tended to react with feelings of anger and a sense of injustice.  He had trouble visiting people living in groups because of his hypervigilance.  He reported that he missed working and would like to volunteer somewhere.  The examiner noted that the Veteran's PTSD symptoms did not preclude him from working, although a return to his most recent job position would be a poor fit in light of his disability.

At the other VA examinations conducted in February and March 2010, the Veteran was noted to have mild left facial nerve paresis, as well as asymmetry and gross distortion of his left cheek as compared with his right due to the shell fragment wound near his left eye.  His left eye had been removed as a result of his injury and he had a prosthetic left eye, with resulting blindness and epiphora on the left side.  He had good corrected vision in his right eye and minimal impairment of function in the facial muscles and nerves.  He was also noted to have unfavorable ankylosis of the left middle finger as well as left ear hearing loss and tinnitus.  The VA examiners noted that none of these disabilities precluded the Veteran from working.

At the October 2010 Board hearing, the Veteran testified that his occupational impairment was primarily related to his PTSD, specifically to his increased anxiety while doing field interviews.  He was given the option to return to an office job, but would have had to start "on the ground floor" interviewing veterans and answering phones and he didn't feel that he could do that.  Since his retirement, his stress level had decreased, although he still felt uncomfortable in unfamiliar circumstances.  He also felt that his employability was affected by his disfigurement, specifically his prosthetic and the constant tearing up of his left eye, both issues that made him uncomfortable around people.  The Veteran's representative argued that the Veteran met the criteria for an award of TDIU and noted that relevant case law stated that the Veteran did not have to be precluded from all work or show 100 percent disability.

At the VA examinations conducted in April 2013, the Veteran's tinnitus was not noted to have any impact on his ability to work.  With respect to his left ear hearing loss, the Veteran reported that he had difficulty communicating, mostly with his wife.  The vision examination noted that the Veteran had good vision in his right eye, but complained of watering in the left eye.  His vision disability did not impact his ability to work because he still had good vision in his right eye and was able to drive and perform the activities of daily living.  The only occupational limitation would be in with respect to assembly line or factory work where fine levels of depth perception are required.

The VA mental health examination and the social survey conducted in April 2013 were performed simultaneously.  The examiner noted the Veteran's statements that in his last position with VA as a field examiner he had difficulty being in veterans' homes and feeling closed in, although he enjoyed helping veterans.  The Veteran reported that he had been prescribed medication to deal with his mental health symptoms but did not take them because he was concerned about the side effects.  He had not received any treatment for his symptoms, to include group or individual therapy.  He reported feeling good, although he was conscious of his age, and stated that he experienced panic and anxiety when around a crowd of people for an extended period.  His symptoms included anxiety, suspiciousness, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The examiner stated the opinion that the Veteran's PTSD symptoms did not render him unable to secure or follow substantially gainful employment consistent with his education and employment background.  He had no evidence of incapacity and no impediments with respect to judgment, insight, or thinking.  

In a statement submitted in April 2013, the Veteran argued that his primary issue with employment was his gross disfigurements.  He stated that he was the only one who knew all of the issues involved.

Based on all of the evidence set forth above, the Board finds that the Veteran's service-connected disabilities do not preclude him from obtaining or following substantially gainful employment which is consistent with his education and experience.  The Veteran's assertions as set forth in his testimony and his written submissions concern the level of his psychological impairment due to PTSD and his disfigurement with respect to the loss of his left eye.  The Veteran has not argued and the evidence has not shown any impairment related to his vision, hearing, or the injury to his left hand.  Rather, the crux of the matter seems to be how comfortable the Veteran is in dealing with other people, which was the impetus for the Board to obtain the social survey.  The psychological examination and social survey report indicates that the Veteran's disabilities don't preclude him from working, although he might have some discomfort in specific situations.  It was noted that the Veteran symptoms did not cause incapacity for inappropriate interpersonal functioning.  This is supported by the Veteran's lengthy work history, particularly in an office setting, which demonstrate the education and experience necessary to perform similar work.  The examiner specifically described the Veteran as demonstrating occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, but found that he was otherwise functioning satisfactorily, to include routine conversation.  This description is consistent with the Veteran's own description of his functioning in daily life and his ongoing relationship with his family.

The Board acknowledges the Veteran's concerns about his facial disfigurement, but finds that this disability does not preclude gainful employment.  Again, the Veteran has a lengthy history of steady work since his military service, as well as a marriage of 40 plus years, demonstrating that he is able to interact with others despite feelings of self-consciousness.  There has been no change in the severity of the Veteran's disfigurement in many years, with his last facial surgery noted to have been in the 1990s.  As such, the Board finds no basis to conclude that the Veteran's facial disfigurement poses any more of a barrier to employment than it did during his many years of work at VA.

In short, the evidence does not support the Veteran's assertions that his service-connected disabilities render him unable to obtain or maintain reasonably gainful employment.  Given his education, his work experience, and his level of functioning, the VA examinations and the Veteran's own statements do not indicate that he would be unable to resume work in an office setting, at which he was successful during his tenure at VA.  The preponderance of the evidence being against the Veteran's claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.


____________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


